Citation Nr: 0431419	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a service-
connected amputation scar, right fifth toe, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from August 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
an increased rating for a scar due to amputation of his right 
fifth toe, currently evaluated as 10 percent disabling.  This 
claim was subsequently transferred to the St. Louis, Missouri 
Regional Office of the Department of Veterans Affairs.

This claim was remanded by the Board in October 2003 to 
resolve the intertwined issues of an increased rating for the 
veteran's scar and service connection for the amputation of 
the right fifth toe itself.  The RO granted service 
connection for the amputation of the right fifth toe and 
awarded a noncompensable rating in April 2004.  As a result, 
the veteran has nopw been granted service connection for two 
separate disabilities: first, amputation of the right fifth 
toe, currently rated not compensably disabling; and second, 
amputation scar of the right fifth toe, currently rated 10 
percent disabling.

As the veteran has not filed a notice of disagreement with 
regard to the noncompensable rating of the amputation of the 
right fifth toe, the issue of service an increased rating for 
the amputation of the right fifth toe is not in appellate 
status.  The veteran has one year, until April 2005, to 
appeal this rating decision.  

Accordingly, this decision will be limited to the question of 
entitlement to an increased rating for the amputation scar.




FINDINGS OF FACT


1.  The veteran's service-connected amputation scar, right 
fifth toe, does not exceed 12 square inches (77 sq. cm.).

2.  The veteran's service-connected amputation scar, right 
fifth toe, was tender to palpation.


CONCLUSION OF LAW


The criteria for an increased evaluation in excess of 10 
percent for post-operative residuals of a right fifth toe 
amputation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  3.321(b)(1), Part 4, 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (prior to August 30, 
2002); Diagnostic Codes 7801, 7802, 7803, 7804 (effective 
from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from August 1942 to 
February 1946.

The veteran entered service with a right foot abnormality.  
The right foot had six toes and was asymptomatic.  During 
service, the veteran complained that the presence of the 
fifth toe caused him difficulty in performing his duties.  
The veteran's right fifth toe was removed in August 1944 with 
no complications.  After his discharge from service, the 
veteran filed a claim for service connection for a scar of 
the right fifth toe, a residual of his amputation surgery, in 
April 1946.  The veteran was assigned a noncompensable rating 
in April 1946.

In August 2001, the veteran filed a claim for an increased 
rating for his service connected amputation scar.  

The veteran submitted to a VA amputation residuals 
examination in October 2001.
On physical examination of the right foot, the veteran had a 
7 cm linear scar that was clean, dry and intact without 
erythema, but marked tenderness to palpation over the scar 
itself.  The veteran had medial displacement of what was 
previously the sixth toe, currently occupying the position of 
the fifth toe.  This placement caused mild dorsal movement of 
the right fourth toe as compared to the other toes on the 
right foot.  The veteran had 5/5 motor strength in plantar 
flexion and dorsiflexion of the right foot.  On assessment of 
the range of motion, the veteran had dorsiflection at 20 
degrees full without limitation, plantar flexion at 45 
degrees full without limitation, inversion at 30 degrees full 
without limitation, and extension at 20 degrees full without 
limitation.  The examiner observed that the veteran had a 
congenital sixth toe and later had surgery to remove it.  The 
examiner stated that the veteran's condition was congenital 
and not due to military service.

In the November 2001 rating decision, the RO increased the 
veteran's award of service connection to 10 percent based on 
the examination that stated the scar was tender and painful 
on palpation.  The veteran filed a timely appeal.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated October 2001, the RO 
informed the veteran of what evidence was necessary to 
establish entitlement to an increased rating.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The October 2001 letter informed the 
veteran that the VA would assist him in obtaining medical 
records, employment records, or records from other Federal 
agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2001 letter requested the veteran 
provide the names and addresses of the people, agencies, or 
companies who had records that would assist in adjudicating 
his claim, and the approximate time frame covered by those 
records.  The RO also requested the veteran sign and return 
the VA Forms 21-4142 for each private physician and/or 
hospital he was treated in.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his amputation scar.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
conditions, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  In an increased rating case, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is in receipt of a 10 percent disability rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, for his right 
fifth toe amputation scarring.  He contends that the scar is 
very tender to the touch.  As such, the veteran claims that 
he is entitled to an evaluation in excess of 10 percent.

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).

In VAOPGCPREC 3-2000, the General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.
Before August 30, 2002, the Ratings Schedule read as follows:

Scars which are superficial and poorly nourished with 
repeated ulcerations, warrant a 10 percent rating.  See 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2002).  The October 
2001 VA examination did not indicate that the veteran's scar 
was poorly nourished with repeated ulcerations.  Accordingly, 
an evaluation under the old criteria for Diagnostic Code 7803 
is not appropriate.

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  The October 
2001 VA examination did state that the veteran suffered from 
marked tenderness on palpation of his scar.  The veteran is 
currently in receipt of a 10 percent rating under this 
Diagnostic Code.

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  The October 
2001 VA examination stated that the veteran did not suffer 
from a limitation of function of the right foot.  
Accordingly, an increased evaluation under Diagnostic Code 
7805 is not appropriate.

From August 30, 2002, the Schedule of Ratings reads as 
follows:

38 C.F.R. § 4.118, Diagnostic Code 7801 allows for assignment 
of a 10 percent rating for scars that are deep or cause 
limited motion in an area or areas exceeding six square 
inches (39 centimeters).  A 20 percent rating is assigned if 
the scar covers an area or areas exceeding 12 square inches 
(77 square centimeters).  Note (2) provides that a deep scar 
is one associated with underlying soft tissue damage.  
Diagnostic Code 7802 provides that scars, other than those 
located on the head, face, or neck, that are superficial and 
that do not cause limited motion, but which cover an area or 
areas of 144 square inches (929 square centimeters) or 
greater warrant a 10 percent rating.  Note (2), states that a 
superficial scar is one not associated with the underlying 
soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7802 (2004).

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant assignment of a 10 percent evaluation.  Note 
(1) defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) defines a superficial scar as one not associated 
with underlying soft tissue damage.  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2004).

The October 2001 VA Examination indicated that the veteran 
had a linear scar measuring approximately 7 cm on his right 
foot.  The scar was clean, dry and intact without erythema, 
but there was marked tenderness to palpation.  This scar was 
not deep, nor did it cause limitation of motion.  
Accordingly, a higher evaluation under Diagnostic Codes 7801 
and 7802 is not appropriate.

The October 2001 examination did not mention the veteran 
suffering from superficial and unstable scars.  As such, the 
veteran is not entitled to a higher evaluation under 
Diagnostic Code 7803.  

As Diagnostic Code 7804 provides that superficial scars that 
are painful on examination warrant a 10 percent evaluation, 
the continuation of a 10 percent disability rating is 
appropriate.  The October 2001 VA examination found that 
there was tenderness to palpation over the veteran's scar.  
The Board notes that the veteran is in receipt of the maximum 
scheduler rating under Diagnostic Code 7804.

Additionally, the Board notes that Diagnostic Code 7805 
otherwise provides that a rating for scars is based upon the 
limitation of function of the affected part.  As previously 
discussed, despite the veteran's complaints, the objective 
medical evidence fails to document that other, separate and 
distinct functional loss is manifested due to the veteran's 
scar.

After evaluating the veteran's claim under both the old and 
new criteria, the Board finds that the veteran would only be 
entitled to a 10 percent rating, under either set of 
criteria.

Additionally, the veteran's scars do not meet the criteria 
for a higher initial rating under any other potentially 
applicable diagnostic code.  As the evidence does not show 
that the veteran's scar warrants a higher rating, the benefit 
of the doubt rule does not apply and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER


Entitlement to an evaluation in excess of 10 percent for a 
service-connected amputation scar, right fifth toe, is 
denied.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



